          Case 3:20-cv-03243-VC Document 33 Filed 09/08/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  DANA BRYANT, et al.,                              Case No. 20-cv-03243-VC
                 Plaintiffs,
                                                    ORDER GRANTING MOTIONS TO
          v.                                        DISMISS
  SUNDARI MASE, et al.,                             Re: Dkt. Nos. 18, 23
                 Defendants.

       The motions to dismiss are granted because the complaint fails to state a plausible claim

for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Most importantly, the Bryants do not

plausibly allege that the measures taken in response to the Covid-19 pandemic “exceed[]”

the “broad” authority and “latitude” of county and local officials to answer the “dynamic and

fact-intensive” question of how to enact pandemic-related restrictions. South Bay United

Pentecostal Church v. Newson, 140 S. Ct. 1613, 1613-14 (2020) (Roberts, C.J., concurring); see

Jacobson v. Commonwealth of Mass., 197 U.S. 11, 31 (1905); Altman v. County of Santa Clara,
2020 WL 2850291, at *7-12 (N.D. Cal. June 2, 2020); Six v. Newson, 2020 WL 2896543, at *3-7

(C.D. Cal. May 22, 2020).

       And more generally, the Bryants do not appear to have made any meaningful effort to

analyze which claims could conceivably be viable; instead, they have tossed in any remotely

relevant-sounding legal theory, perhaps with the expectation that the mess will be sorted out

later. To mention just one example, the complaint does not adequately allege the loss of a

possessory interest in property, as required to state a Fourth Amendment seizure claim. See

Soldal v. Cook County, Ill., 506 U.S. 56, 61 (1992). This is not how to file a lawsuit. The Bryants
and their counsel are on notice that inclusion of frivolous claims in the amended complaint could
           Case 3:20-cv-03243-VC Document 33 Filed 09/08/20 Page 2 of 2




result in sanctions.

        The same is true of the Bryants’ seemingly-random decision to drag so many individual

defendants into the lawsuit. Indeed, the Bryants appear to concede that an amended complaint is

required to clarify the roles of the various defendants, noting that because their “entire suit is

based on Monell liability, it may be more proper to view the remaining County Defendants as

simply being the County as the Defendant,” and that they will plead “in an amended complaint”

the facts necessary to show why the Santa Rosa Police Department is liable. Opp. to Defendants’

Motion to Dismiss at 2, 13 (Dkt. No. 22).

        The complaint is thus dismissed in its entirety with leave to amend. Any amended

complaint must be filed within 21 days of this order. Responses are due 21 days after the filing

of the amended complaint. The request for judicial notice is denied as moot.

        IT IS SO ORDERED.

Dated: September 8, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
